A general denial has the effect of requiring the plaintiff to establish the allegations he has made which are material to his case. Altgelt v. Emilienburg, 64 Tex. 150; Guess v. Lubbock,5 Tex. 535.
It is not necessary that he should prove an allegation which he may unnecessarily have made. For example, in suits for debt it is common *Page 568 
for the plaintiff to allege that no payment has been made; yet it would not be contended that in such case the defendant would be allowed, under his general denial, to disprove the averment by proving payment.
It is our opinion that if redress is sought for the breach of an implied as well as an express warranty, the defendant must plead it specially. A general denial will not avail him, although the plaintiff may have needlessly alleged facts which, if proved, would show compliance with a warranty. In this case no implied warranty is claimed, nor is any fraudulent conduct on the part of plaintiff alleged in the delivery of the goods, either of which would have afforded defendant like ground for redress, and are subject to the same rules of pleading when sought to be used. Nor is there anything in defendant's pleadings — as, for instance, an allegation that the produce was sold and bought directly for consumption — from which a warranty would necessarily be implied. On the contrary, an express warranty is alleged by the defendant to have been given, viz., that the goods should be delivered in good condition in San Antonio, which of course would involve their being in good condition when shipped, and this view of the case clearly excludes the existence of an implied warranty. The verdict of the jury in this case, to whom was submitted the issue concerning the express warranty, was a finding against such warranty having been made; and as sated by this court in its opinion, this event renders event renders immaterial errors the court may have committed in respect to testimony concerning the condition of the goods in California when shipped. We see no reason to reverse the conclusion arrived at in our opinion rendered in this case. The question concerning jurisdiction has no merit.
The motion for rehearing is overruled.
Motion refused.